Case 2:20-mj-05248-DMF Document 1 Filed 08/27/20 Page 1 of 14

SUPP!

AO, 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT |

for the

g ri

United States of America

 

Eastern District of Missouri
Qe- sD 1 V¥e

IESSED

“SN

 

 

 

v. ) .
) .
| ) 4:19CR186 RWS/SPM
BANTA UNGURU ) mo
L ) =
| Defendant =
™
i iT]
| ARREST WARRANT 2
0
To:, Any authorized law enforcement officer 4, fs
; aE : 2 we
- YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without ummigiessaiy delay
(name of person to be arrested) BANTA UNGURU oD 3
who is accused of an offense or violation based on the following document filed with the court:
@& Indictment  Superseding Indictment 0 Information O Superseding Information © Complaint

Oo Probation Violation Petition (] Supervised Release Violation Petition

This offense is briefly described as follows:

18:USC 1349 - Conspiracy to Commit Mail Fraud and Bank Fraud
18'USC 1344 and 2 - Bank Fraud

18USC 1029(a)(2), (b)(1), and 2 - Access Device Fraud

18 USC 1028A and 2 - Aggravated Identity Theft

}
}

Date Afas JAb 4

City and State:

Bsuing: Officer's signature

St. Louis, Missouri

Printed name and title~

Violation Notice OO

Bry ff hoa

Gregory Linharés, Clerk of Coult

rder of the Court

Me

 

 

Return

 

 

This warrant was received on (date) —__
at-(citv and state)

, and the person was arrested on (date)

 

Date:’

 

i Arresting officer's signature
!

 

 

Printed name and title

 

 

 
 

 

Case 2:20-mj-05248-DMF Document1 Filed 08/27/20 Page 2 of 16
‘Case: 4: 19-cr-00186-RWS- SPM Doc. #: 30. Filed: 02/28/19 Page: lof 15 PagelD #: 69

 

SUPPRESS.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI 7
EASTERN DIVISION - FILED
. UNITED STATES OF AMERICA, ) FEB 28 2019
) U.S. DISTRICT C
Plaintiff, ) EASTERN STRICT COURT
. ) ST. LOUIS
v. ) No.
ian
’ STEFAN UNGURU, :
GINA UNGURU, )! 4:19CR1 86 R S/SPM .
BANTA UNGURU, AND ) .
MARCU UNGURU, )
7
Defendants. )
INDICTMENT
The Grand Jury charges:
COUNT 1

‘(Conspiracy to Commit Bank Fraud)

A. Conspiracy
1. Beginning on or about March 24, 2018 and continuing to on or about February 13,
2019, in the Eastern District of Missouri and elsewhere, the defendants,
STEFAN UNGURU,
GINA UNGURU _
BANTA UNGURU, AND —
MARCU UNGURU,
and others, known and unknown to the Grand Jury, did knowingly and willfully combine,
conspire, confederate and agree with each other and others known and unknown to the Grand
Jury, to devise a scheme and artifice to obtain moneys, funds, and assets owned by and under the

custody and control of federally insured financial institutions by means of false and fraudulent

pretenses and representations, in violation of Title 18, United States Code, Section 1349.
 

 

Case 2:20-mj-05248-DMF Document 1 Filed 08/27/20 Page 3 of 16
Case: 4: 19-1 -cr-00186-RWS-SPM Doc. #: 30 Filed: 02/28/19 Page: 2 of 15 PagelD #:.70

B. Ways, Manner, and Means of the Conspiracy

The ways, manner and means by which the foregoing objective of the conspiracy to .
commit bank was to be accomplished included, but were not limited to, the following: .
1, The primary purpose of the conspiracy was for the defendants to profit from the use |
~ of counterfeit and unauthorized debit and credit cards at federally insured financial institutions.
2. It was further part of the conspiracy that defendants STEFAN UNGURU AND |
GINA UNGURU assisted persons unknown ’to the Grand Jury in obtaining, and using, point of
sale terminals and skimming devices to steal account information of customers of federally
insured financial institutions.
3. It was further part of the conspiracy that individuals unknown to the Grand Jury |
-produced counterfeit debit and credit cards embedded with the stolen account information of
_ bank customers. .
4. It was further part of the conspiracy that defendants STEFAN UNGURU, MARCU ©
UNGURU, AND BANTA UNGURU utilized the fraudulently produced debit and credit cards
’ to withdraw funds from automated teller machines located in the Eastern District of Missouri
without the approval of the account holders and the federally insured financial institution.

All in violation of Title 18, United States Code, Section 1349.
 

 

Case 2:20-mj-05248-DMF - Document 1 Filed 08/27/20 Page 4 of 16
Case: 4:19-cr-00186-RWS-SPM Doc. #: 30 Filed: 02/28/19 Page: 3 of 15 PagelD #: 71

. COUNTS 2 THROUGH 5
(Bank Fraud)
The Federally Insured Financial Institution
1. Atall times relevant to the indictment, Regions Bank had assets insured by the

Federal Deposit Insurance Corporation.

The Scheme to Defraud
2. Between on or about March 24, 2018, and continuing to on or about March 26, 2018,
within the Eastern District of Missouri and elsewhere, the defendant,
BANTA UNGURU, -
and others, known and unknown to the Grand Jury, devised. a scheme and artifice to obtain
moneys, funds, and assets owned by and under the custody-and control of a federally insured
financial institution by.means of false and fraudulent pretenses and representations.
| 3. The scheme and artifice to defraud was in substance és follows:
a. It was part of the scheme and artifice to defraud that defendants STEFAN
UNGURU, BAN TA UNGURU, AND MARCU UNGURU, obtained counterfeit
debit and credit cards that were embedded with the account information of various
individuals.
~b. It was part of the scheme and artifice to defraud that defendarits STEFAN
UNGURU, BANTA UNGURU, AND MARCU UNGURU used the counterfeit
debit and credit cards to withdraw funds in the care, custody, anid control of Regions

Bank through automated teller machines located in the Eastern District of Missouri.
 

Case 2:20-mj-05248-DMF Document1 Filed 08/27/20 Page 5 of 16
Case: 4:19-cr-00186-RWS-SPM Doc.#: 30 Filed: 02/28/19 Page: 4 of 15 PagelD #: 72

The Financial Transactions
4. Onor about the dates listed below, in the Eastern District of Missouri, the defendant,
BANTA UNGURU,
executed and attempted to execute the scheme and artifice as set forth above, in that, BANTA
UNGURJU, withdrew funds in the amounts listed below using the personal identifying
information of Regions Bank account holders knowing that Regions Bank and the account

holders did not authorize the financial transactions,

COUNT DATE © | | - ACCOUNT HOLDER AMOUNT. —
2 March 24, 2018 “GMC. Se | $800.00
3° March 24, 2018 NSB. $800.00
4 March 24, 2018 K.M. | $800.00
- 5 "March 25, 2018 _KM. "$800.00

All in violation of Title 18, United States Code, Sections 1344 and 2.

| COUNTS 6 THROUGH 10
_ (Bank Fraud)
The Federally Insured Financial Institution
‘1. Atall times relevant to the indictment, Regions Bank had assets insured by the

Z

Federal Deposit Insurance Corporation.
 

Case 2:20-mj-05248-DMF Document 1 Filed 08/27/20 Page 6 of 16
Case: 4:19-cr-00186-RWS-SPM Doc. #: 30 Filed: 02/28/19 Page: 5 of 15 PagelD #: 73

The Scheme to Defraud
2. Between on or about March 24, 2018, and continuing to on or about March 26, 2018,
within the Eastern District of Missouri and elsewhere, the défendant, °
STEFAN UNGURU,
and others,. known and unknown to the Grand Jury, devised a scheme and artifice to obtain
_ moneys, funds, and assets owned by and under the custody and control of a federally insured
” financial institution by means of false and fraudulent pretenses and representations.
3, . The scheme and artifice to defraud was in substance as follows:
a. It was part of the scheme and artifice to defraud that defendants STEFAN
UNGURU, BAN TA UNGURU, AND MARCU UNGURU, obtained counterfeit
debit and credit cards that were embedded with the account information of various
~ individuals. :
b. It was part of the scheme and artifice to defraud that defendants STEFAN
UNGURU, BAN TA UNGURU, AND MARCU UNGURU used the counterfeit

debit and credit cards to withdraw funds in the care, custody, and control of Regions

Bank through automated teller machines located in the Eastern District of Missouri.

' ‘The Financial Transactions
5. On or about March 26, 2018, in the Eastern District of Missouri, the defendant,
| STEFAN UNGURU, |
executed and attempted to execute.the scheme and artifice as set forth above, in that, STEFAN

. UNGURU, withdrew funds in the amounts listed below using the personal identifying
 

Casé 2'20-mj-05248-DMF Document1 Filed 08/27/20 Page 7 of 16

" Case: 4:19-cr-00186-RWS-SPM Doc. # 30 Filed: 02/28/19 Page: 6 of 15 PagelD #: 74.

information ‘of Regions Bank account holders knowing that Regions Bank and the account

holders did not authorize the financial transactions,

COUNT DATE ACCOUNT HOLDER -- AMOUNT.
6 March 26,2018 © GMC | $800.00
7. March 26,2018 LLM. sO $800.00
8 March 26, 2018 ELA. $800.00
9 March26,2018 = DSM "$800.00
10 March26,2018 =O KK . $800.00

All in violation of Title 18, United States Code, Sections 1344 and 2.

COUNTS 11 THROUGH 13 -
| (Bank Fraud)
The Federally Insured Financial Institution
1. Atall times relevant to the indictment, Regions Bank had assets insured by'the

Federal Deposit Insurance Corporation.

The Scheme to Defraud

2. Between'on or about March 24, 2018, and continuing to on or about March 26, 2018,
within the Eastern District of Missouri and elsewhere, the defendant,
| MARCU UNGURU, |
and others, known and unknown to the Grand J ury, devised a scheme and artifice to obtain
moneys, funds, and assets owned by and under the custody and control of a federally insured
financial institution by means of false and fraudulent pretenses and representations.

3. The scheme and artifice to defraud was in substance as follows:
6
 

Case 2:20-mj-05248-DMF Document1 Filed 08/27/20 Page 8 of 16

“Case: 4:19-cr-00186-RWS-SPM Doc. #: 30 .Filed: 02/28/19 Page: 7 of 15 PagelD #: 75

a. It was part of the scheme and artifice to defraud that defendants STEFAN
UNGURU, BANTA UNGURU, AND MARCU UNGURJU, obtained counterfeit
debit and credit cards that were embedded with. the account information of various
individuals:
‘ b. It was part of the scheme and artifice to defraud that defendants STEFAN
| UNGURU, BANTA UNGURU, AND MARCU UNGURU used the counterfeit
debit and credit cards to withdraw funds in the care, custody, and control of Regions

Bank through automated teller machines located in the Eastern District of Missouri.

’ The Financial Transactions

4. Onor about March 26, 2018, in the Eastern District of Missouri, the defendant,

MARCU UNGURU,

executed and attempted to execute the scheme and artifice as set forth above, in that, MARCU

UNGURJU, withdrew funds in the amounts listed below using the personal identifying

‘information of Regions Bank account holders knowing that Regions Bank and the account

holders did not authorize the financial transactions,

COUNT: DATE a, ACCOUNT HOLDER AMOUNT

11 March 26, 2018 B.A.T. . $300.00
12 March 26, 2018 BAT. oo $300.00
13 March 26, 2018 RE. . $400.00

All in violation of Title 18, United States Code, Sections 1344 and 2.
 

Case 2:20-mj-05248-DMF Document1 Filed 08/27/20 Page 9 of 16
Case: 4:19-cr-00186-RWS-SPM Doc. #: 30 Filed: 02/28/19 Page: 8 of 15 PagelD #: 76

. COUNT 4 .
(Access Device Fraud)
Between on or about March 24, 2018 and March 25, 2018, within the Eastern District of’
Missouri, the defendant, | |
BANTA UNGURU,

ina matter affecting interstate commerce, did knowingly and with intent to defraud use, and
‘attempt to use, unauthorized access devices, that is: counterfeit and unauthorized debit and credit
“cards to make automated teller machine withdrawals with an aggregate value exceeding .

_ $1,000.00, that being $3;200.00. |

In violation of Title. 18, United States Code, Sections 1029(a)(2), (b)(1), and 2.

COUNT 15
(Access Device Fraud)
. On or about March 26, 2018, within the Eastern District of Missouri, the defendant,

STEFAN UNGURU, |
in a matter affecting interstate commerce, did knowingly and with intent to defraud use, and
attempt to use, unauthorized access devices, that is: counterfeit and unauthorized debit and credit
cards to make automated teller machine withdrawals with an aggregate value exceeding
$1,000.00, that being $4,000.00.

In violation of Title 18, United States Code, Sections 1029(a)(2); (b)(1), and 2.
 

 

Case 2:20-mj-05248-DMF Document 1 Filed 08/27/20 Page 10 of 16
Case: 4:19-cr-00186-RWS-SPM Doc. #: 30 Filed: 02/28/19 Page: 9 of 15 PagelD #: 77

. COUNT 16
(Possession of Device-Making Equipment)
The Grand Jury further charges: oo

XY

On or about February 13, 2019, in the Eastern District of Missouri, the defendants,

\ STEFAN UNGURU

AND
GINA UNGURU,
being aided, abetted, counseled and induced by one another, and persons unknown to the Grand
Jury, in a matter affecting interstate commerce, did knowingly, and with intent to defraud, have
custody and control over, and possess, and attempt to possess, device-making equipment, to wit:
two Verizon Model MX 915 point of sale terminals which process debit and credit card
payments at retail locations by reading electronically encoded information from the debit and

credit card.

In violation of Title 18, United States Code, Sections 1029(a)(4), (b)(1), and 2.

COUNT 17
(Possession of Device-Making Equipment)
The Grand Jury further charges:
On or about February 13, 2019, in the Eastern District of Missouri, the defendants,
STEFAN UNGURU
’ AND |
GINA UNGURU,
~ being aided, abetted, counseled and induced by one another, and persons unknown to the.Grand
Jury, ina imatter affecting interstate commerce, did knowingly, and with intent to defraud, have
custody and control over, and possess, and attempt to possess, device-making equipment, to wit:

9
 

Case 2:20-mj-05248-DMF Document1 Filed 08/27/20 Page 11 of 16
~ Case: 4:19-cr-00186-RWS-SPM Doc. #: 30 Filed: 02/28/19 Page: 10 of 15 PagelD #: 78

nine Verizon Model MX 915 point of sale terminals which process debit and credit card
payments at retail establishments by reading electronically encoded information from the debit
and credit card.

In violation of Title 18, United States Code, Sections 1029(a)(4), (b)(1), and 2.

COUNT 18
(Possession of Device-Making Equipment)
The Grand Jury further charges:
On or about February 13, 2019, in the Eastern District-of Missouri, the defendants,
STEFAN UNGURU .
AND ;
GINA UNGURU,
being aided, abetted, counseled and induced by one another, and persons unknown to the Grand
Jury, in a matter affecting interstate commerce, did knowingly, and with intent to defraud, have
custody and control over, and possess, and attempt to possess, device-making equipment, to wit:
two skimming devices attached that were wired to point of sale terminals, thereby permitting the
harvesting of account information electronically encoded into debit and credit cards swiped

through the point of sale terminals.

In violation of Title 18, United States Code, Sections 1029(a)(4), (b)(1), and 2. °

10.
 

Case 2:20-mj-05248-DMF Document1 ‘Filed 08/27/20 Page 12 of 16
‘Case: 4:19-cr-00186-RWS-SPM Doc. #: 30 Filed: 02/28/19 Page: 11 of 15 PagelD #: 79

COUNTS 19 THROUGH 22
(Aggravated Identity Theft)
On or about the dates listed below, in the Eastern District of Missouri, the defendant,
BANTA UNGURU, |

did knowingly possess, without lawful authority, a means of identification of another person, to .
wit, the name and account number of the persons listed below, during and in relation to the
commission of the felony offenses of: production of, and trafficking in, counterfeit access .
devices, Title 18, United States Code, Section 1029(a)(1); access device fraud, Title 18, United

States’ Code, Section 1029(a)(2); and, bank fraud, Title 18, United States Code, Section 1344, .

COUNT DATE | ACCOUNT HOLDER AMOUNT.

19 March 24, 2018 GMC. "$800.00

20 March 24, 2018 NSB. a $800.00
4 March 24,2018 KM, $800.00

22 March 25,2018 . K.M. $800.00

In violation of Title 18, United. States Code, Sections 1028A and 2.

COUNTS 23 THROUGH 27
(Aggravated Identity Theft)
On or about the dates listed below, in the Eastern District of Missouri, the defendant, —
STEFAN UNGURU,
did knowingly possess, without lawful authority, a means of identification of another person, to
wit, the name and account number of the persons listed below, during and in relation to the
commission of the felony offenses of: production of, and trafficking in, counterfeit access

-dl
 

Case 2:20-mj-05248-DMF Document1 Filed 08/27/20 Page.13 of 16
Case: 4:19-cr-00186-RWS-SPM Doc.#: 30 Filed: 02/28/19 Page: 12 of 15 PagelD #: 80

devices, Title 18, United States Code, Section 1029(a)(1); access device fraud, Title 18, United

States Code, Section 1029(a)(2); and, bank fraud, Title 18, United States Code, Section 1344, |

23. =. ~~ March 26, 2018 GM.C. | $800.00
24 March 26, 2018 LM. | $800.00
25 March 26, 2018 BLA. ~ $800.00
26 March 26,2018 .  ~*D.S.M. ~ $800.00

27 _. March26,2018 = ° KK. "$800.00

In violation of Title 18, United States Code, Sections 1028A and 2.

COUNTS 28 THROUGH 29
(Aggravated Identity Theft)
On or about the dates listed below, in the Eastern District of Missouri, the defendant,
MARCU UNGURU,

did knowingly possess, without lawful authority, a means of identification of another person, to

wit, the name and account number of the persons listed below, during and in relation to the
commission of the felony offenses of: production of, and trafficking in, counterfeit access
devices, Title 18, United States Code, Section 1029(a)(1); access device fraud, Title 18, United
States Code, Section 1029(a)(2); and, bank fraud, Title 18, United States Code, Section 1344,
28 March 26, 2018 BAT: ° $600.00
2 March 26, 2018 RE $400.00

All in violation of Title 18, United States Code, Sections 1028A and 2.

12
 

Case 2:20-mj-05248-DMF Document1 Filed 08/27/20 Page 14 of 16.
Case: 4:19-cr-00186-RWS-SPM Doc. #: 30 Filed: 02/28/19 Page: 13 of 15 PagelD #: 81

COUNT 30
(Aggravated Identity Theft)
On or about February 13, 2019, in the Rastern District of Missouri, the defendants,
| STEFAN UNGURU
AND
GINA UNGURU,

did knowingly possess, transfer, and use, without lawful authority, a means of identification of -
‘another person, to wit, the name of EB, during and in relation to the commission of the felony
offense of possession of device-making equipment, Title 18, United States Code, Section
1029(a)(4).

In violation of Title 18, United States Cade, Sections 1028A and 2.

FORFEITURE ALLEGATION

The Grand J ury further finds by probable cause that:

1. Pursuant to Title 18, United States Code, Sections 982(a)(2), upon conviction-of
an offense in violation of Title 18, United States Code, Section 1344 and 1349 as set forth in
Counts 1 through 13, the defendants shall forfeit to the United States of America any property
constituting, or derived. from, any proceeds obtained, directly or indirectly, as a result of such
violations. | |

2. Subject to forfeiture is a sum of money equal to the total value of any property,
real or personal, constituting. or derived from any proceeds traceable to such violations.

3, Pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and
1029(c)(1(O), upon conviction of an offense in violation of Title 18, United States Code,

- Section 1029 as set forth in Counts 14 through 18 of the Indictment, the defendants shall forfeit

13
 

 

Case 2:20-mj-05248-DMF -Document1 Filed 08/27/20 Page 15 of 16
Case: 4:19-cr-00186-RWS-SPM Doc. #: 30 Filed: 02/28/19 - Page: 14 of 15 PagelD #: 82

s

to the United States of America any property constituting, or derived from, proceeds the

defendants obtained directly or indirectly, ‘as the result of such violation, and any personal

property used or intended to be used to commit the offense.

2.

Subject to forfeiture is a sum of money equal to the total value of any property

constituting, or derived from, proceeds the defendants obtained directly or indirectly, as the

result of such violation.

3.

- defendants:
a.

b.

Specific property subject to forfeiture includes, but is not limited to:-
$2,315.00 in U.S. currency; and
Five- $1,000.00 United States Postal Money Orders.

If any of the property described above, as a result of any act or omission of the

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the court;

_ has been substantially diminished in value; or

has been commingled with other property which cannot be divided without .

difficulty,

the United States of America will be entitled to the forfeiture of substitute property pursuant to

14
 

 

Case 2:20-mj-05248-DMF Document1 Filed 08/27/20 Page 16 of 16
Case: 4:19-cr-00186-RWS-SPM - Doc. #: 30 Filed: 02/28/19 Page: 15 of 15 PagelD #: 83

Title 21, United States Code, Section 853(p).

A TRUE BILL. ©

 

FOREPERSON

JEFFREY B. JENSEN
United States Attorney

 

TRACY BERRY, #014753 TN
Assistant United States Attorney

15
